Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 29 December 2020 has been entered. Claims 1, 3-5, 10-11, 14-19, and 21-22 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 5 November 2020.
In regards to the amendments to the specification, the examiner notes that the paragraph numbers are correct but that the listed page numbers are frequently incorrect. The examiner disregards all page numbers when entering the amendments because the paragraph numbers alone are sufficient to identify the amended paragraphs.
Additionally, the recitation of “a locating structure” as recited in claim 11 is no longer interpreted under 35 USC 112(f) given that structural features of the locating structure are now recited in the claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As best as can be determined, no contacting part that the receiving member is connected with the fixed member is shown in the drawings. Therefore, the “contacting part” as recited in claim 11 must be shown or the feature(s) canceled from the claim(s). [If the contacting part is shown in the drawings, it should be provided with a reference character that is included in the written description so that the contacting part can be identified.]  No new matter should be entered.
they do not specifically point out the “radian of the fixing member”, the “radian of the first portion”, and the “radian of the contacting part” as described in claim 11. The drawings should indicate each of these radians with a reference character to aid readers in the understanding of the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure as amended 29 December 2020 is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the present specification should indicate what part is referred to by “a contacting part that the receiving member is connected with the fixing member” as described in claim 11. For example, this part should be indicated with a reference character in the drawings.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at lines 3-4 recites, “a first handle portion extending downward from the second portion of the main member”. Since the nut cracker as disclosed can be oriented in a variety of positions, including a position in which the first handle portion extends upward, claim 1 at line 3 should be amended to avoid reciting any particular direction in which the first handle portion extends. For example, the examiner suggests reciting – a first handle portion extending away from the second portion of the main member in a first direction  –.
Claim 1 at line 13 recites, “can drive”. This recitation should avoid the word “can”, which is sometimes used to indicate possibility and thus does not necessarily require the ability to drive. The examiner suggests instead reciting – drives – or – selectively drives –.
Claim 10 at lines 4-5 recites, “the first elastic element is in an original state”. In view of the present specification, it appears the Applicant intends ‘original’ to mean less compressed than in the first state, rather than a state prior to installation of the first elastic element in the nut cracker. Therefore, the examiner suggests reciting – the first elastic element is less compressed than in the first state –. 
Claim 11 at lines 16-17 recites, “comprising a fixing member and a receiving member fixed to the first portion of the main member by the fixing member”. This recitation should read -- comprising a fixing member and a receiving member, the receiving member fixed to the first portion of the main member by the fixing member –.
Claim 11 at lines 18-19 recites, “a radian of the first portion and a radian of a contacting part”. This recitation should include a comma immediately before “and a radian”.
Claim 14 at lines 2-3 recites, “a first handle portion extending downward from the second portion of the main member”. This recitation should be amended to avoid reciting any particular away from the second portion of the main member in a first direction  –.
Claim 14 at lines 4-5 recites, “the clamping bar can drive the gear cutter”. This recitation should avoid reciting “can” for the reasons explained above. The examiner suggests replacing “can drive” with – drives – or – selectively drives –.
Claim 15 at line 4 recites, “the first elastic element is in an original state”. For the reasons explained above in regards to claim 10, the examiner suggests reciting – the first elastic element is less compressed than in the first state –.  
Claim 21 at line 2 recites, “its final position”. This recitation should read – a final position – to better indicate that a new position is being introduced (noting that no ‘final position’ has previously been introduced).
Claim 21 at line 2 recites, “can return”. As explained above, the word “can” should be avoided. The examiner suggests reciting – returns – or – selectively returns –.
Claim 21 at lines 2-3 from the end of the claim recites, “can open again”. As explained above, the word “can” should be avoided. The examiner suggests reciting – opens again – or – selectively opens again –. [Note that these suggestions do not address the issues related to opening “again” as discussed in the Claim Rejections – 35 USC 112 section below.]
Claim 22 at line 2 recites, “its final position”. This recitation should read – a final position – to better indicate that a new position is being introduced (noting that no ‘final position’ has previously been introduced).
Claim 22 at line 2 recites, “can return”. As explained above, the word “can” should be avoided. The examiner suggests reciting – returns – or – selectively returns –.
Claim 22 at line 7 recites, “can open again”. As explained above, the word “can” should be avoided. The examiner suggests reciting – opens again – or – selectively opens again –. [Note that these suggestions do not address the issues related to opening “again” as discussed in the Claim Rejections – 35 USC 112 section below.]
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 14-19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 3-5, 10-11, 14-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 9 recites, “a stopping switch member rotatably connected to the second portion”. The claim also defines the stopping switch member as including “a stopping switch” (see line 25), “a first elastic element” (see line 26); and “a rotating shaft … that the stopping switch can rotate around” (see lines 29-31). Claim 1 is indefinite because it is unclear whether the recitation of the “stopping switch member” being “rotatably connected to the second portion” requires that each component of the stopping  switch member is rotatably connected to the second portion, or that at least one component of the stopping switch member is rotatably connected to the second portion. The plain language of the claim is understood as requiring that the entire stopping switch member is rotatably connected to the second portion because the claim explicitly states that the “stopping switch member rotatably connected” without specifying only certain components of the stopping switch member as being rotatably connected. However, this interpretation does not appear supported by the claim (which suggests that the rotating shaft is a shaft about which the stopping switch rotates) and the present disclosure. Thus, it is unclear whether each component of the stopping switch member must be 
Claim 3 recites, “an opening position” and “a closing position” of the handle. Claim 1, however, introduces “a first state” in which the distance between the first handle portion and the clamping bar is a minimum (suggesting the handle is closed) and “a second state” in which a distance between the first handle portion and the clamping bar is a maximum (suggesting the handle is open). Claim 3 is thus indefinite because it is unclear what the relationship is between the opening and closing positions and the first and second states. The differing names suggest the handle is movable between a first state, a second state, an opening position, and a closing position, whereas the descriptions of the states and positions suggest that the first state and closing position are the same and that the second state and opening position are the same. The examiner suggests amending claim 3 to refer to the first and second states rather than introducing new opening and closing positions. 
Claim 11 at lines 9-10 recites, “a stopping switch member rotatably connected to the second portion”. The claim also defines the stopping switch member as including “a stopping switch” (see line 10), “a first elastic element” (see line 12); and “a rotating shaft … that the stopping switch can rotate around” (see lines 21-22). Claim 11 is indefinite because it is unclear whether the recitation of the “stopping switch member” being “rotatably connected to the second portion” requires that each component of the stopping  switch member is rotatably connected to the second portion, or that at least one component of the stopping switch member is rotatably connected to the second portion. The plain language of the claim is understood as requiring that the entire stopping switch member is rotatably connected to the second portion because the claim explicitly states that the “stopping switch member rotatably connected” without specifying only certain components of the stopping switch member as being rotatably connected. However, this interpretation does not appear supported by the claim (which suggests that the rotating shaft is a shaft about which the stopping switch rotates) and the 
Claim 11 at lines 17-18 recites, “a radian of the fixing member” and then again at line 20 recites, “a radian of the fixing member”. The recitation at line 20 is indefinite because it is unclear whether a new radian of the fixing member is being introduced, or whether the radian of the fixing member of line 20 is the same as the radian of the fixing member of lines 17-18. If two radians are intended, the examiner suggests introducing “first” and “second” radians. If one radian is intended, the examiner suggests amending line 20 to refer to “the radian”.
Claim 21 recites, “the clamping bar can return to the second state”. This recitation is indefinite because as introduced in claim 1, the second state is a state of the handle. It is unclear whether the second state of the clamping bar is the same as the second state of the handle, noting that the clamping bar forms a part, but not all of, the handle. Does claim 21 require a new second state? The examiner suggests reciting that the handle returns to the second state.
Claim 21 at the final four lines recites, “no matter how the user exerts force on the handle to move it to the first state; while, when the handle is released, the gear cutter can open again to mesh with the stopping switch so as to avoid accidental injury to the user during no further feed under such a repetitive grip.” This recitation is indefinite for a variety of reasons. First, “the user” lacks an antecedent basis in the claim. It is unclear, for example, whether the Applicant intends there to inherently be a single user, noting that potentially two people can each operate a portion of the handle. The examiner suggests amending the claim to introduce “a user”. Second, it is unclear what structure is referred to by “it”. The recitation “it” could be interpreted as referring to either of the stopping switch and the handle. The examiner suggests replacing “it” with the name of the particular structure, such as “the handle”. Third, the phrase “open again” is indefinite because no previous opening has been described. Is there 
Claim 22 at line 2 recites, “the second state”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Does the Applicant intend to introduce a new state, or refer to some previously introduced state? Does the Applicant intend claim 22 to depend from claim 14, which introduce “a second state”? Note, however, that claim 14 introduces a second state of a handle, not of a clamping bar.
Claim 22 at line 3 recites, “the clamping spring”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Does the Applicant intend to introduce a new spring, or refer to some previously introduced spring? If the latter, which previously introduced spring?
Claim 22 at lines 5-9 recites, “no matter how the user exerts force on the handle to move it to the first state; while, when the handle is released, the gear cutter can open again to mesh with the stopping switch so as to avoid accidental injury to the user during no further feed under such a repetitive grip.” This recitation is indefinite for a variety of reasons. First, “the user” lacks an antecedent basis in the claim. It is unclear, for example, whether the Applicant intends there to inherently be a single user, noting that potentially two people can each operate a portion of the handle. The examiner suggests amending the claim to introduce “a user”. Second, there is insufficient antecedent basis for each of “the handle” and “the first state”, rendering the claim indefinite. Does the Applicant intend claim 22 to depend from some claim other than claim 11? After all, claim 14 introduces “a handle” and “a first state”. Third, it is unclear what structure is referred to by “it” at line 6. The recitation “it” could be interpreted as referring to either of the stopping switch and the handle. The examiner suggests replacing “it” with the name of the particular structure, such as “the handle”. Fourth, the phrase “open again” is indefinite because no previous opening has been described. Is there inherently some prior 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,223,439 to Rommel in view of US Pat. No. 7,080,453 B2 to Laux and US Pub. No. 2016/0345505 A1 to Hsu.
Regarding claim 11, Rommel discloses a nut cracker (see Fig. 1; the tool of Rommel cracks a nut when the nut is inserted between jaws 5 and 8 and the handles 1 and 2 are actuated; see also the discussion in the Non-Final Office Action of 5 November 2020 regarding the preamble not being considered as limiting the structure of the claimed device) comprising: 
a main member 5 comprising a first portion (an upper portion relative to Fig. 1 extending to bearing 7) and a second portion opposite to the first portion (the second portion being a lower portion relative to Fig. 1 extending to handle portion 1); 
a gear cutter member comprising a gear cutter 8, the gear cutter 8 rotatably connected to the first portion of the main member 5 (at pivot bearing 7; see the phantom and solid positions of the gear cutter 8 in Fig. 1); 
a clamping member comprising a clamping bar 12, the clamping bar 12 rotatably connected to the second portion of the main member 5 (the clamping bar 12 is rotatably connected to the second portion of the main member via the handle portion 2, which in turn is rotatably connected at 
a stopping switch member (including stopping switch 20 and additional components of the stopping switch member identified below) rotatably connected to the second portion of the main member 5 (at trunnion 18; see Fig. 5; as best understood, this limitation is satisfied if only some component of the stopping switch member, such as the stopping switch 20, is rotatably connected to the second portion) and comprising a stopping switch 20, the stopping switch 20 provided for preventing the gear cutter 8 from backing off (see Fig. 5 and col. 2, lines 58-60), and the stopping switch member comprising a first elastic element 23 with one end of the first elastic element 23 abutting against the stopping switch 20 for resetting the stopping switch 20 (see Fig. 5 and col. 2, lines 51-52); and 
a locating structure (defining edge 6) fixed to the first portion of the main member 5 for fastening a nut (see Fig. 1, ‘for fastening a nut’ is an intended use of the locating structure, and a nut can be ‘fastened’ by being urged against the edge 6); and wherein 
the stopping switch member further comprises a rotating shaft 18 inserted into a first hole of the stopping switch 20 so that the stopping switch 20 can rotate around the rotating shaft 18 (see Figs. 5 and 8; see also col. 2, lines 47-48; the broadest reasonable interpretation of a ‘rotating shaft’ includes a shaft about which another structure rotates – the trunnion 18 rotates relative to the stopping switch 20); and a moving post 21 joined to the stopping switch 20 to be movably received 
Rommel fails to disclose that the locating structure comprises a fixing member and a receiving member fixed to the first portion of the main member by the fixing member, a radian of the fixing member is the same as a radian of the first portion and a radian of a contacting part that the receiving member is connected with the fixing member is also the same as a radian of the fixing member as required by claim 11. Further, Rommel fails to disclose how its moving post is connected to the stopping switch. For example, it is unclear whether the moving post of Rommel is a separate element that is engaged with a second hole of the stopping switch, or whether the moving post is integrally formed with the stopping switch. As a result, Rommel fails to disclose that the moving post passes through a second hole of the stopping switch also required by claim 11. 
First regarding the  locating structure, Laux teaches a locating structure 30 that comprises a fixing member 35a and a receiving member (the receiving member being a portion of the locating structure 30 excluding the fixing member 35a) fixed to a first portion of a main member 11 by the fixing member 35a (see Figs. 1 and 4), a radian of the fixing member 35a is same as a radian of the first portion of the main member 11 (see Fig. 5, where the radians are the same along the edges of the fixing member 35a and first portion where the fixing member 35a engages the first portion, in the vicinity of edges 51 and 52 of the fixing member 35a) and a radian of a contacting part of the receiving member is connected with the fixing member is also the same as a radian of the fixing member (see Fig. 1, where the ‘radian of the contacting part’ is the radian at the junction of the fixing and receiving members of the locating structure 30; the radian of the contacting part and the radian of the fixing member are the same because these radians are defined by the junction of the contacting part and the fixing member – i.e., the same radian is shared by both parts). Laux teaches that wear is a problem for manual cutting tools (see col. 1, lines 46-51), and Laux further teaches that the configuration of its locating structure 
It would have been obvious to one of ordinary skill in the art to modify Rommel by providing the main member with a locating structure as taught by Laux. This modification is advantageous because wear is a problem for manual cutting tools, and the modification permits the locating structure, which provides the cutting edge, to be quickly and simply replaced by new components.
Next regarding the moving post, Hsu teaches a stopping switch 7 that comprises a moving post 72a and 72b passing through a second hole of the stopping switch (see Fig. 1 and paragraph 37, where paragraph 37 explains that “The first projecting rod 72a is extended and passed through the first locking member 7 to form the second projecting rod 72b”). Constructing the moving post separating from the stopping switch offers various advantages, including that the materials of the switch and post can be selected for different purposes. For example, the switch can be constructed of a strong material so that its detent that engages the gear cutter does not fail, whereas the post can be selected from a low friction material so that it can better slide in the moving recess.
It would have been obvious to one of ordinary skill in the art to construct the moving post of Rommel by passing the moving post through a second hole in the stopping switch in view of the teachings of Hsu. This modification is obvious because it fills a gap in the disclosure of Rommel, which fails to disclose any particular manner of forming the moving post on the stopping switch. Moreover, this modification is obvious because it provides advantages including greater design flexibility, since a designer can choose materials and surface treatments of the stopping switch and the moving post for their respective purposes, such as a high strength material for the stopping switch and a low friction material for the moving post.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rommel in view of Laux and Hsu as applied to claim 11 above, and further in view of DE 10 2007 031 145 A1 to Gardena Mfg Gmbh.
Regarding claim 17, Rommel, as modified, discloses that the gear cutter member 8 further comprises a gear cutter shaft fixed to the first portion of the main member 5 (see Figs. 3 and 4, where the gear cutter shaft is a shaft securing gear cutter 8 to the main member 5 at bearing 7).  
Rommel, as modified, fails to disclose a gear cutter spring sleeved on the gear cutter shaft for resetting the gear cutter as required by claim 17. 
Gardena, on the other hand, teaches a gear cutter spring 24 sleeved on a gear cutter shaft 22 for resetting a gear cutter 21 (see Fig. 1 and paragraph 31; cutter 21 is a ‘gear cutter’ due to the inclusion of ratchet teeth 210).  The gear cutter spring is advantageous because it automatically forces the blades into their open position (see paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art to provide Rommel, as modified, with a gear cutter spring sleeved on a gear cutter shaft in view of the teachings of Gardena for resetting the gear cutter. This modification is advantageous because the gear cutter spring automatically forces the blades to their open position. As a result, a user need not manually return the blades to their open position.
Response to Arguments
The Applicant’s amendments have overcome the rejection of claim 1 under 35 USC 103. Therefore, the Applicant’s arguments related to the rejection of claim 1 under 35 USC 103 are moot. Further, the Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. To the extent that the Applicant’s arguments related to claim 11 are not moot, the Applicant’s arguments are not persuasive. 
However, the Applicant’s argument against the Hsu reference is not persuasive because the Applicant’s argument relates to functionality of the stopping switch not relied upon in the rejection. Hsu is only relied upon for teaching that a moving post can be attached to a stopping switch by passing through a hole in the stopping switch. The remainder of the functionality of Hsu is irrelevant to the relied upon teachings of Hsu, as Hsu is not relied upon for any other teachings of the stopping switch. Therefore, the Applicant’s arguments against Hsu are not persuasive.
Claims Not Subject to Prior Art Rejection
Claims 1, 3-5, 10, 14-16, 18-19, and 21-22 are not subject to any prior art rejection under 35 USC 102 or 103. However, no determination of allowability can be made for these claims in view of the issues identified above under 35 USC 112.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724